Title: To George Washington from Gouverneur Morris, 18 October 1793
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            Paris 18 October 1793
          
          You will see by the Official Correspondence that your orders are complied with, and
            that your Intentions are fulfilled. Permit me on this
            occasion to remark that had the People of America been well inform’d of the State of
            Things on this Side of the Atlantic, no one would have dar’d to adopt the Conduct which
            Mr Genest has pursued. In reading the few Gazettes which have reach’d me I am surprizd
            to see so little sound Intelligence.
          The present Government is evidently a Despotism both in Principle and Practice. The
            Convention now consists of ⟨on⟩ly a Part of those who were chosen to frame a
            Constitution. These after putting under Arrest their Fellows, claim all Power and have
              delegated the greater Part of it to a Committee of Safety—You will observe that one of the ordinary Measures of
            Government is to send out Commissioners with unlimited Authority. They are invested with
            Power to remove Officers chosen by the People and put others in their Place. This Power
            as well as that of imprisoning on Suspicion is liberally exercis’d. The revolutionary
            Tribunal establish’d here to judge on general Principles gives unlimited Scope to Will.
            It is an emphatical Phrase in Fashion among the Patriots that Terror
              is the order of the Day. Some Years have elapsed since Montesquieu wrote that the
            Principle of arbitrary Governments is Fear. The Queen was executed the Day before Yesterday. Insulted
            during her Trial and reviled in her last moments she behav’d with Dignity throughout.
            This Execution will I think give to future Hostilities a deeper Dye and unite more
            intimately the allied Powers. It will silence the Opposition of those who would not
            listen to the Dismembrement of this Country, and therefore it may be concluded that the
            Blow by which she died was directed from a Distance. But whatever may be the Lot of
            France in remote Futurity, and putting aside the military Events, it seems evident that
            she must soon be governd by a single Despot. Whether she will pass to that Point thro
            the Medium of a Triumvirate or other smaller Body of Men seems as yet undetermind. I
            think it most probable that she will. A great and awful Crisis seems to be near at Hand.
            A Blow is I am told meditated which will shroud in Grief and Horror a guilty Land.
            Already the Prisons are surcharg’d with Persons who consider themselves as Victims.
            Nature recoils: and I yet Hope that these Ideas are circulated only to inspire Fear. I
            am my dear Sir very truly yours
          
            Gouvr Morris
          
        